In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Golden, J.), dated June 24, 1993, which denied its motion to transfer venue from Kings County to Suffolk County.
Ordered that the order is reversed, on the law and the facts, with costs, the motion is granted, and the Clerk of the Supreme Court, Kings County, is directed to deliver to the Clerk of the Supreme Court, Suffolk County, all papers filed in the *684action and certified copies of all minutes and entries (CPLR 511 [d]).
The plaintiff, who is a resident of Nassau County, improperly designated venue of the instant action in Kings County, thereby forfeiting her right to designate venue (see, Nixon v Federated Dept. Stores, 170 AD2d 659; Bruder v Pepsi Cola, 166 AD2d 243). Thereafter, the defendant Waldbaum’s Inc. moved to change venue to Suffolk County, where its principal place of business is located. Thus, the Supreme Court should have granted the motion (see, CPLR 503 [c]; 510 [1]; 511; Nixon v Federated Dept. Stores, supra, at 660; Cooper v Otis El. Co., 178 AD2d 575, 576). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.